Case 1:95-cr-00481-CMA Document 959-13 Entered on FLSD Docket 11/17/2020 Page 1 of 2




                         Compassionate Release Motions Granted to Defendants
                                      Convicted of 21 U.S.C. § 848
United States v. Kubinski, 3:93- Following a jury trial, defendant was convicted of continuing a criminal
CR-28-1H, 2020 WL 2475859 enterprise, drug importation conspiracy, five counts of money laundering,
(E.D.N.C. May 13, 2020)          and four counts of distribution or possession with intent to distribute cocaine
                                 and marijuana. Defendant was sentenced to a total of life imprisonment.

                              Defendant’s motion for compassionate release was granted and his sentence
                              was reduced to time served based in large part on his age and medical
                              ailments, as well as the fact that he has served 25 years in prison, and is a
                              model prisoner.
United States v. Rice, 83 CR. Defendant, following a jury trial, was convicted of, narcotics conspiracy,
150-3 (LGS), 2020 WL continuing criminal enterprise, heroin distribution, and operating a
4505813 (S.D.N.Y. Aug. 5, racketeering enterprise. The district court sentenced the defendant to life
2020)                         imprisonment without parole.

                               Defendant’s Motion for Compassionate Release was granted, and his
                               sentenced was reduced to time served based on his medical condition, age,
                               and status as a model prisoner and extensive efforts at rehabilitation while
                               incarcerated.
United States v. Fisher, 1:83- Defendant was indicted in 1983 along with seven co-defendants in a 15-
CR-00150-PAC-1, 2020 WL count, 45-page Indictment that charged criminal acts in connection with the
5992340, at *1 (S.D.N.Y. Oct. “Council,” a group of seven individuals who ran an extensive narcotics
9, 2020)                       enterprise that operated in New York City from 1972 to 1983. Defendant
                               was charged with narcotics conspiracy; operating a continuing criminal
                               enterprise; distribution of heroin; racketeering conspiracy; participation in a
                               racketeering enterprise; and conspiracy to murder government witnesses.
                               After a jury trial, defendant was found guilty on all charges except the
                               conspiracy to commit murder charge. He was sentenced to life
                               imprisonment.

                                Defendant’s Motion for Compassionate Release was granted and his
                                sentence was reduced to time serve based in large part on his medical
                                ailments, age, rehabilitation, and the need to avoid unwarranted sentence
                                disparities.
United States v. Millan, 91-CR- Defendant was convicted of conspiracy to violate federal narcotics laws;
685 (LAP), 2020 WL 1674058, possession with intent to distribute heroin, possession with intent to
at *1 (S.D.N.Y. Apr. 6, 2020)   distribute in excess of 100 grams of heroin, engaging in a criminal enterprise
                                as the principal. Defendant was sentenced to mandatory life imprisonment.

                                  Defendant’s Motion for Compassionate Release was granted and his
                                  sentence was reduced to time serve based on, defendant’s “extraordinary
                                  rehabilitation, together with his remorse and contrition, his conduct as model
                                  prisoner and man of extraordinary character, his leadership in the religious
                                  community at FCI Fairton, his dedication to work with at-risk youth and
                                  suicide prevention, and the support of BOP staff at FCI Fairton, including
Case 1:95-cr-00481-CMA Document 959-13 Entered on FLSD Docket 11/17/2020 Page 2 of 2




                                their opinion that if released, Mr. Millan would be a productive member of
                                society and no danger to others, and the sentencing disparity that would
                                result from further incarceration all constitute extraordinary and compelling
                                reasons justifying a reduction in sentence.”
United States v. Torres, 464 F. A jury found Defendants guilty of, among other things, engaging in a
Supp. 3d 651 (S.D.N.Y. 2020) criminal enterprise. Defendants were sentenced to life imprisonment.

                                 “In sum, the Court holds that the totality of the Torres brothers’
                                 circumstances—their thorough and long-term rehabilitation, exemplary
                                 community service, and the high risk presented by the COVID-19
                                 pandemic—provides ‘extraordinary and compelling reasons’ for a sentence
                                 reduction. Thus, the Court finds that the statutory criteria for a sentence
                                 reduction are satisfied and that a sentence reduction is warranted.”
United States v. Regas,          A jury found Defendant guilty of, among other things, engaging in a
391CR00057MMDNA1, 2020           criminal enterprise. Defendant was sentenced to life imprisonment.
WL 2926457, at *1 (D. Nev.
June 3, 2020)                    Defendant’s motion for compassionate release was granted due in large part
                                 to his age, vulnerability to COVID-19, and rehabilitation.
United States v. Tidwell, CR     A jury found Defendant guilty of, among other things, engaging in a
94-353, 2020 WL 4504448          criminal enterprise. Defendant was sentenced to life imprisonment.
(E.D. Pa. Aug. 5, 2020)
                                 Defendant’s Motion for Compassionate Release was granted based, in large
                                 part, on his rehabilitation and seriously impaired health.
